Citation Nr: 0632772	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition, to 
include consideration as resulting from herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from March 1971 to May 1972, 
with service in Vietnam from August 1971 to April 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed with atopic dermatitis, 
violaceous papules on the face and neck, dermatophyte 
infection (tinea cruris and corpora), and chronic severe 
generalized rash.  He gives a history of this skin condition 
since his service in Vietnam.  The foregoing evidence 
mandates the provision of a VA examination and opinion to 
determine what skin disorder the veteran currently has, and 
whether it is related to his service in Vietnam.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine the nature of 
his skin disorder.  The examiner should 
state whether the skin disorder involves 
chloracne, and whether the skin disorder 
is at least as likely as not (a 50 percent 
or greater degree of probability) 
etiologically related to service, 
specifically service in Vietnam.  Both 
herbicide exposure and environmental 
exposures should be considered.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is not granted, the RO should issue 
a supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



